79 F.3d 1154
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Debra Larkins GRANT, Defendant-Appellant.
No. 94-50203.
United States Court of Appeals, Ninth Circuit.
Submitted March 12, 1996.*Decided March 18, 1996.

Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Debra Larkins Grant appeals her sentence following the entry of a guilty plea to possession of unauthorized and counterfeit access devices in violation of 18 U.S.C. § 1029(a)(3).   We have jurisdiction under 28 U.S.C. § 1291, and affirm.


3
The district court ordered Larkins Grant to pay restitution in the amount of $62,987.68 to various financial institutions.   Larkins Grant contends that the district court did not consider her ability to pay when it imposed the restitution order.


4
In the absence of certain exceptions, objections to restitution that are not raised in the district court are deemed waived.  United States v. Clack, 957 F.2d 659, 661 (9th Cir.1992).   Because Larkins Grant did not argue in the district court that she lacked the ability to pay, she has waived the issue and we will not review it on appeal.   See id.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3